Citation Nr: 1328410	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, denying the Veteran's claims 
for service connection for PTSD and a dysthymic disorder.  
Jurisdiction over the claims folder is currently held by the 
RO in Lincoln, Nebraska.  

In February 2007, the Board remanded this case for 
additional development and while the case remained in remand 
status, service connection was granted for a dysthymic 
disorder by rating action undertaken in April 2010.  
Following a return of the case to the Board, it entered a 
final decision in October 2010 denying the claim for 
entitlement to service connection for PTSD.  The Veteran 
appealed this denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2012, the Court issued a 
memorandum decision and therein vacated the Board's October 
2010 denial of the claim.  The case was then remanded to the 
Board and in order to comply fully with the Court's 
decision, the Board in March 2013 remanded the case to the 
VA's Appeals Management Center (AMC) located in Washington, 
DC, so that further development could be conducted.  
Following the AMC's completion of the actions requested, the 
case has since been returned to the Board for further 
review.  

In a written brief presentation of June 2013, the Veteran 
through his service representative raised issues involving 
his entitlement to an initial rating in excess of 30 percent 
for a dysthymic disorder and to a total disability rating 
for compensation based on individual unemployability due to 
service-connected disablement.  As neither of these issues 
is within the Board's appellate jurisdiction, given that the 
RO has not been afforded the opportunity to initially 
develop or adjudicate either matter, no further 
consideration as to either issue is herein afforded.  
Rather, those issues are specifically referred to the RO for 
initial consideration.  

FINDING OF FACT

A preponderance of the evidence is a against a showing that 
the Veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Remand Compliance

This matter was previously remanded by the Board in February 
2007 and most recently in March 2013 in order to facilitate 
the conduct of additional evidentiary and/or procedural 
development.  Among the requested actions were the retrieval 
of service personnel records and certain VA treatment 
records, as well as the conduct of one or more VA 
examinations, followed by readjudication of the appellate 
issue.  All of the actions previously sought by the Board 
through its prior development request now appear to have 
been completed as directed, and it is of note that neither 
the Veteran, nor his representative, contends otherwise.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notification obligation in this case was accomplished by 
way of the RO and AMC's correspondence, dated in January 
2004, July 2005, March 2006, and March 2007, to the Veteran 
at his address of record.  His claim was subsequently 
readjudicated, most recently in a supplemental statement of 
the case of May 2013.  See Mayfield, 444 F.3d at 1333; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In 
light of the foregoing, and in the absence of any allegation 
of prejudice by the Veteran or his representative, the Board 
cannot conclude that any defect in the timing or substance 
of the notice provided affected the essential fairness of 
the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The record includes the Veteran's service treatment and 
personnel records, the latter of which were sought based on 
the Veteran's specific request and his allegation that 
inservice use of illicit drugs began during a period of 
temporary duty in Schleswig, Germany.  In addition, various 
medical examination and treatment reports compiled by VA and 
non-VA sources during postservice years have been obtained.  
Also a part of the record is the transcript of the RO 
hearing afforded the Veteran in April 2005 and the 
transcript of a travel board hearing conducted in July 2006.  
Moreover, the Veteran has not made the RO, AMC, or Board 
aware of any additional evidence that needs to be obtained 
in order to decide fairly the claim herein addressed on its 
merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination). 

The record indicates that the Veteran has been provided 
multiple VA examinations in connection with his claim for 
service connection for PTSD herein addressed on the merits 
and no further VA examination is warranted at this time.  
The Veteran presents no argument in his most recent brief of 
June 2013 as to the adequacy of prior VA medical 
examinations, although it is noted that in early 2011 he 
argued before the Court that prior VA examination reports 
were inadequate due to various reasons, among which were a 
failure by a VA examiner to explain why Criterion "A" for a 
PTSD diagnosis, as set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994)(DSM-IV) had been met, and the VA's 
examiner failure to acknowledge entry of a diagnosis of PTSD 
during a course of treatment in a substance abuse program.  
However, review of the April 2010 examination does reflect 
the rationale offered by the VA examiner as to why Criterion 
"A" of DSM-IV was not met and it, too, is noted that the VA 
examiner, while not acknowledging the PTSD diagnosis entered 
during substance abuse therapy, did indicate that the 
records compiled as to that therapy were reviewed.  
Moreover, the same VA examiner again evaluated the Veteran 
in April 2013 and conceded that Criterion "A" had been met, 
and, again, he reported having reviewed the Veteran's claims 
filed and prior VA treatment reports, albeit without 
referencing the diagnosis of PTSD by S.P.S, M.D., a VA 
physician in the VA's Substance Abuse Treatment Clinic 
(SATC), who treated the Veteran.  While specific 
acknowledgement of Dr. S's PTSD diagnosis of the Veteran may 
have added to the opinion, it was not an essential element, 
nor did the Board specifically direct that he identify or 
discuss Dr. S's diagnosis.  It is clear that the VA 
examiners conducted full mental status evaluations and 
identified whether the Veteran met or did not meet each 
individual criterion outlined by the DSM-IV for entry of a 
PTSD diagnosis, and, on that basis, the VA examinations and 
the record as a whole are sufficient to permit the Board to 
evaluate the merits of the claim presented, without seeking 
additional development.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist the Veteran under 
the governing law and regulations. 

Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) which requires that a diagnosis of a mental 
disorder must be in conformity with DSM-IV criteria; a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Service connection for PTSD requires a verified 
stressor unless a veteran engaged in combat and such combat 
is the alleged stressor.  Id.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  The requirement that there be a current disability 
is satisfied when the disability is shown at any time during 
the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

38 U.S.C.A. § 1154(b) provides that, in the case of a 
veteran who engaged in combat with the enemy during a period 
of war and the claimed disease or injury is combat-related, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the Veteran does not allege, nor does it show, that the 
Veteran was engaged in combat against the enemy while in 
military service.  To that extent, the pertinent provisions 
of 38 U.S.C.A. § 1154 are not for application. 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A.§ 5107.  A 
Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
Id., see also, 38 C.F.R. § 3.102.  When a Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 
9 Vet. App. 518   (1996). 

The Veteran's principal allegation, as reflected in his 
claim documents and hearing testimony, is that an inservice 
motor vehicle accident leading to the death of a friend was 
the stressor that led to the onset of his PTSD.  The Veteran 
acknowledges that he was not in the motor vehicle at the 
time of the accident, but had been riding therein and, 
because of erratic behavior of the driver of the vehicle, 
had demanded that the vehicle be stopped so he could remove 
himself.  Assistance from a chaplain was then sought and he 
indicates that he was placed on temporary duty in Schleswig.  
He indicates that while undergoing substance abuse treatment 
by VA during 2004 he was diagnosed with PTSD by Dr. S.P.S. 
on the basis of the above-referenced inservice motor vehicle 
accident.   

Service department records do not identify any complaint, 
finding, or diagnosis of PTSD.  Evidence developed 
postservice indicates that the Veteran was initially seen 
for evaluation on an outpatient basis in 2002, when he set 
forth a history of the inservice motor vehicle accident and 
prior substance abuse treatment; depression and substance 
abuse were clinically identified, but without any diagnosis 
of PTSD.  The Veteran's continued involvement in the SATC 
program is shown subsequently, but a PTSD diagnosis is not 
shown in VA treatment records compiled during 2003.  When 
evaluated by medical professionals, other than Dr. S.P.S. in 
March and April 2004, no PTSD was diagnosed.  Dr. S.P.S. did 
indicate in treatment notes compiled later in 2004, 
including July, August, and December 2004, that the Veteran 
had PTSD, but no other medical professional offered a 
diagnosis thereof during that time frame and, in fact, Dr. 
S.P.S. himself recorded no PTSD diagnosis following his 
outpatient evaluation of the Veteran in February 2005.  No 
diagnosis of PTSD was indicated on further evaluation in the 
Substance Use Disorder Program (SUDP) in June 2005.  

An impression of possible PTSD was noted as part of the SUDP 
in October 2009.  PTSD with nightmares was listed as an 
active problem, as opposed to a diagnosis, on a VA problem 
list, dated in September 2009.  A primary care clinic PTSD 
consult in October 2009 found no PTSD diagnosis was 
warranted, citing as a basis that Criterion A for a PTSD 
diagnosis under the DSM-IV based on the claimed stressor or 
symptoms had not been satisfied.  A mental status evaluation 
during the course of VA outpatient care in November 2009 did 
not yield a diagnosis of PTSD.  Further notation was made in 
VA outpatient notes in August 2012 that the Veteran had PTSD 
that was controlled with medication.  

Apart from VA treatment, three VA examinations have been 
afforded the Veteran during the course of the instant 
appeal.  Those evaluations were conducted in March 2004, 
April 2010, and April 2013 and none resulted in entry of a 
PTSD diagnosis.  The March 2004 examination indicated that 
while some PTSD symptoms were present, but those symptoms 
were also consistent with a depressive disorder that was 
diagnosed and later service connected.  The VA examiner 
found also that the DSM-IV criteria, specifically Criterion 
A, were not met due to non-involvement in the accident or 
directly witnessing the event.  Further evaluation in April 
2010 disclosed only subthreshold PTSD, and while Criterion B 
was found to have been met, Criterion A and C were not and 
only a portion of the elements of Criterion D were met.  The 
April 2010 examiner again evaluated the Veteran in April 
2013, and again found there to be subthreshold PTSD, 
concluding that the Veteran's symptoms did not meet the 
diagnostic criteria for PTSD under the DSM-IV criteria.  
However, in April 2013 the examiner found that Criterion A 
had in fact been satisfied, noting that the claimed stressor 
was adequate to support a diagnosis of PTSD.  The VA 
examiner also concluded that the traumatic event was not 
persistently reexperienced, that there was no persistent 
avoidance of stressful stimuli or numbing of responsiveness, 
and that there were no persistent symptoms of increased 
arousal; Criterion B, C, D, E, and F were in the examiner's 
opinion not met.  

Analysis of the evidence presented, including the Veteran's 
hearing testimony, shows that while a diagnosis of PTSD has 
been entered by one or more medical professionals, a 
preponderance of the evidence is against a showing that the 
Veteran now has PTSD related to his military service.  The 
more persuasive evidence is that furnished by the three, 
detailed VA examinations of record, which provide specific 
reasons why in fact PTSD is not now present based on the 
absence of a showing of certain diagnostic criteria outlined 
by the DSM-IV.  As sought by the Veteran, the Board takes 
specific note of Dr. S.R.S.'s PTSD diagnoses during 2004, 
but such were set forth during the course of substance abuse 
treatment and were accompanied by little, if any, 
acknowledgement or discussion of the pertinent DSM-IV 
criteria.  The Board, too, recognizes that other medical 
professionals have listed a PTSD diagnosis or possible PTSD 
as a diagnosis, or, alternatively, included PTSD among 
entries within a health problem catalogue.  But those 
entries are also without any set forth foundation based on 
the DSM-IV criteria.  The Board also acknowledges the 
Veteran's steadfast belief that he suffers from PTSD related 
to military service, but the Veteran is not shown to be a 
medical professional, nor are his assertions adequately 
substantiated or otherwise persuasive, given that a 
preponderance of the evidence is against a showing of PTSD.  

As a preponderance of the evidence is against the Veteran's 
claim, his claim for a service connection for PTSD must be 
denied without application of the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


                                                                    
(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


